406



     OFFICE OF THE ATTORNEY         GENERAL   OF TEXAS
                           AUSTIN




nonorable J.C. Govdy
county Auditor
Wichita County
wichlta Falla, Texas




          Yotq Pequeat for op
carefully oausldered by this
rsquert as follows1




                           courthousedoor, or some other
                            the total number of votes,,as
                           at the time, counted for e&b    ,,,'~
                        r for or a&art each proposition
                           votera for betanainetion.  When
                  aaah pm&not OS the courityahall
     have been tabulated the oouaty alee or ooxmty
     chalrmansballinnsediEtelyp~~re aaunoffloial
     NeEloPaadumof the total.number of votes receiwd
     by eaoh uandidate, sad/or cast&r or agalnat eaah
     proposition aubmfttedto the people, and &all
     post a sopy of the iwne at the wurth0une Qaop 0p
     at some other designatedpublia pLece in t$r caup-
     ts* Aad such 0rrit30r       shall, amar making the m-
                                                              407



gonerableJ.C. Qavdy, Page 2


    offlolal memorandum, inmediatelytransmft by
    telegraph or by more expeditiousmeans to the
    Secretary of Stata, 6n unofficial but complete
    report of the number of votes east in his oounty
    for each oandldate for state and dletrlot of-
    flcea, and/or east for or against each propoal-
    tlon submitted to the votera of the entire State.
    The Secretary of State &all tabulate the unoffl-
    cidl returns received at hl8 or her office and
    shall prepare an unofflolalmenborsndm~concern-
    lng the status of the returne waelved, at leant.
    unoe each day until he shall hew reoelved oom-
    plete, unof'fioialreturnr from eaah oounty, at
    vhlch time he shall prepare a nm~~~anduagiving
    the total number of vote8 received by eaab eandl-
    date, and/or case for or againat eaoh proposition
    aubmltted to the people, a8 shovn by the unoffl-
    clal return8 received at hle office.
         "Sec. 3. For receiving unoffloial returna
    by telephone and tabulatingthem aa herein pro-
    vided, the county olelikor oounty chairman and
    aasiatanta employed in the work shall receive
    the same oompenaationper hour as alloved pre-
    cinct Judger of eleution.
         "&a. 4. Charges for telephone or other   aer-
    vice in transmittingunoffiolal return8 to the
    county clerk shall be payable out of the general
    fund of the oounty. Clhargenfor suah eervlce in
    prlmary elections &all be payable out of the
    funds of the political parties holding such eleo-
    t1olm.
         *F&c. 5. !Vhetabulation of unoffloial re-
    turns &all be preserved for public Inspection
    until such time a6 offiaial returns &all have
    been tabulated;themafter, the unofficial tabu-
    lation may be destroyed."
          Article 2,943,Vernon'e Annotated Texas Civil Sta-
tutes, reads a.8followsr
         'Judge6 and Clerk6 of general and rpeclal
    eleetlons shrillbe paid %?wee Dollara ($3) a tiy
    oaah, and Tb.lrty(30) Cent8 per hour eaoh for any
Honorable J.C. Govdy, page 3


    ti6m in eXCe68 of a day's work aa herein defln-
    ed; provided that in all counties having a popu-
    lation in excess of th@ee hundred end fifty-five
    thousand    (355,000)   inha~ltanta, aocolaing to the
    last preoeding or any Suture Federal Cenaue,
    au& Judges and Clerks ahall be paid Five Dollara
    ($5) a day each, and Fifty (50) Cents per hour
    each for auy tlm in exoeas of a day'8 work as
    heroin defined.       The Judge vho delivers the re-
    turn6 of eleotlon lmmadlatelyafter the votes
    have been counted shall be paid Tao Dollara ($2)
    for that rervloe,provlbd the olllng plaoo of
    hia pmolnot la at least two (2P miles from the
    eourthouae,azidprovided also he shall tie M-
    turns of all eleatlon supplies not use4 when he
    6akea    roturn of th4 sleetion, Ten (10) workbg
    houm ahall be aonaldered a day wlthln the maxi-
    ing of thle Artitle. The eompenaatlonof Judaea
    and Clerka of general and apeulsl sleetions shall
    ikif%iu%     the C-treoa r'-%%d":~~f
                 ler vlo        er e                the
      666laeloners  Court of such aounty." (Undersaorlng
    OUPS]

          Bectlons 3 and 5 of Article 3912e, Vemon'a Annotat-
ed Texan Civil Statutes, read as follovat
         "Sac. 3. In all oases vhere the Coa6Uaalon-
    era’ Court shall have detemed     th&t uounty offl-
    aeFa or precinct offioere in such county ah611 be
    compensatedfor their servloea by the payment of
    an annual salary, neither the State of Fe'exaanap
    eny oounty shall be oharged with or pry to any o?
    the offioers no compen6ated,6.nyfee or ~omnisalon
    for the performa.nce OS any or all of the duties of
    thefr offices but such offloe?+ ahall receive aald
    salary in lieu OS all other fees, oo666iaalon6 or
    campensatlonvhlch they vould othervise be author-
    ized to retain; provided, however, that the asae86or
    end oollector of taxes shall continue to aollect
    end retain fop the beneiit of the Wfl.aers* lyIlary
    Fund or funds hereinafterprovided for all.f446
    and c~laalons vhlch he la authorizedunder law
    to collect; and it shall.be his duty to aGoount
    for and to pay all auoh mopiea reoelved by him
    into the fund oFeat&d and pFopld& for under,the
    provilio%l8 of thla nstg p@ovlded furtbr, the the
    provlaloaa of this Bsatlon  shall not affeat the
Honorable J.C.     OovdJ,   Page   4



     the payment of costs in civil cases by the State
     but all such costs so paid shall be acoounted
     for by the officers collecting the same, as they
     nre requlmrd under the pFovIslona of this Act to
     account for Peea, commissionsand costs collect-
     ed from private parties.
          "Sec. 5. It rhall be the duty of all ofti-
     cera to oharge and colleat in the manner author-
     lsed by law all fees and cmlssions vhlch am
     petitted by law to be assessed and collected for
     all official service    performed by thorn. Asand
     when such fees are collected they shall be deposlt-
     ed Ih the Offlcers~    Salary Fund, or funds provid-
     ed in this Act.     In event the Cossslssloners~Court
     finds that the failure to collect any fee or oom-
     irisslonwas due to neglecrton the part of the
     of'ficercharged with the respenslbilltyof aolleot-
     tng same, the amount of such fee or conaisslon
     shall be deducted from the salary of suah oiit-
     08F. Before anysuch deduction la made, the Com-
     ~&ssioners~ Court shall fumlsh suah officer vlth
     an Itemized statementof the unaolleotedfees,wlth
     vhlch his account Is to be aharged, and shalr;kaotl-
     fJrsuch offlaer of the time and place for a hearing
     on mm, to determIne whether swh offleer vas
     guilty of negligence,vhluh tislsfor hsarlng shall
     be at least ten days subsequent to the date of
     noti&e. Unless an officer Is uhapged by law with
     the responsibllltyof collecting tees, the Com-
     missioneratCourt shall not ln any event make any
     deductions from the authorired salary of such offl-
     car.”
             We   quote from Opinion Ao. 0-807 of this department
as followsr
          'You are respectfullyadvised that It 1s the
     opInlon of tNs department that all oountg and
     precinct offleers who are compensatedon a salary
     basis are required to eolleot all aosts in civil
     cams by the state end all fee8, oosmlsslonsIUU%
     costs fram privata partlen who are required by law
     to pay aueh fees, comm.lsslonsand ooets,
          "The costs in civil came by the state ud
     811 PeesI,commfssionsand aad   collsoted iKla
                                                              43.0



gonorable J.C.   Qovdj, Page 5


      private parties vho are required by lav to pay
      suah fees, cosnlssloIls and costs vhen colleot-
      8d by county or preciaCt&fiQerS compensatedon
      a salary basis must be deposited in the offi-
      cers' SalarJrFund of the county.
           "tie tax assessor-oolleotorshall collect
      all fees requlrsad
                       by lav to be collectedby the
      tax asseesor-collectorand he shall deposit such
      fees ln the Offluers' Sslarg Fund of hi8 COUtIty.
           '80 county or preclnat officer who is com-
      pensated on a salary basis shall collect from
      the state or county any fees, ocsWsslcn or costs
      for any or all of the duties perfonred by h;)"ex-
      oept the costs of clvll oases by the State.
           We enclone herevlth a cop9 of opinion to. O-607.
          In VieV Of th8 fOr8going authOritie8,you are re-
spectfullyadvised that it is the oplnlcn of this departntsnt
that your question should be answered in the ttOgatiV8 insofar
as it app1188 to COUtlti8sOpmting under the offiC8rS' &I.-
ary System, and it is 80 answered.

                                     Very truly yours
                                  ATTORHEYGXEXALOFT5XAS



                                             Wm. J. FarmIng
                                                  Asslataat


USFtAli